DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 9 that were filed on 08 November 2019 are missing the last page.

Election/Restrictions
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1 - 5, drawn to a flexible package-forming machine for horizontal packaging by means of folding and welding a flexible band 
Group II, claims 6-9, drawn to a flexible package-forming method for horizontal packaging by means of folding and welding a flexible band 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:


Group I and Group II lack unity of invention because even though the inventions of these groups require the following technical features of a flexible package-forming machine comprising:
one unwinding unit for unwinding a flexible band in the forward movement direction
one folding unit of a flexible band configured for folding said flexible band along at least one folding line parallel to the forward movement  direction, at least  two portions arranged on opposite sides of said at least one folding line of one and the same face of the flexible band being arranged opposite one another;
one welding unit of the folded flexible band configured for making welding lines at least in a direction transverse to the forward movement direction of the flexible band;
the flexible band in the forward movement direction;
the flexible band being cut for obtaining individual packages and providing a fill opening cut in each flexible package;
at least  one  emitting unit for  emitting laser light located on one side of the folded flexible band;
a directional device for directing  the laser light;
at least one immobilizing clip;
a separator device having a separator element between the opposite faces of the folded flexible band,
the separator element does not interfere with the welding lines of the flexible band in the movement thereof in the forward movement direction.
These technical features are not a special technical features as it does not make a contribution over the prior art in view of Marti Roche et al. (EP 2730401A2) in further view of Thies, Joerg Christian (US 20130040796A1) hereinafter referred to as Marti Roche and Thies, respectively.
Marti Roche discloses the following:

a band supply unit 100 (Fig. 1, paragraph [0021] for “one unwinding unit for unwinding a flexible band in the forward movement direction”
guide means parallel to said forward movement direction D (Fig. 1, paragraph [0029] for “said flexible band along at least one folding line parallel to the forward movement  direction, at least  two portions arranged on opposite sides of said at least one folding line of one and the same face of the flexible band being arranged opposite one another”
the continuous band of preformed containers BP is stopped between consecutive forward movements during its step by step movement for cutting the continuous band of preformed containers BP transversely in sites between the two transverse welding lines ST (Fig. 3, paragraph [0027]) for “one welding unit of the folded flexible band” and forward movements during its step by step movement for cutting the continuous band of preformed containers BP transversely (Fig. 3, paragraph [0027]) for “welding lines at least in a direction transverse to the forward movement direction of the flexible band”
said forward movement direction D (Fig. 1, paragraph [0040]) for “the flexible band in the forward movement direction”
cutting operation means (Fig. 1, paragraph [0028]) for the flexible band being cut for obtaining individual packages and providing a fill opening cut in each flexible package
a lighting device 8 (Fig. 2, paragraph [0037]) for “at least  one  emitting unit for  emitting…light located on one side of the folded flexible band;”
detection support 15 can be fixed in a desired longitudinal position (Fig. 2, paragraph [0039]) for “a directional device for directing  the laser light”
a fixing element (not shown) (paragraph [0039]) for “at least one immobilizing clip”
actuator 5 (Fig. 2, paragraph [0036] for “a separator device” and “a separator element” and next to said upper edge of the continuous band (Fig. 1, paragraph [0025]) for “between the opposite faces of the folded flexible band”
successive detectable elements 21 in the continuous band (Fig. 3, paragraph [0040]) for “the separator element does not interfere with the welding lines of the flexible band in the forward movement direction”

However, Marti Roche, does not disclose “at least one emitting unit for emitting laser light located on one side of the folded flexible band”.  However, Thies teaches “This laser beam device 35 comprises a laser beam source and one or more reflectors, by which the laser beam 39 can be reflected to the desired position on the web.” in (FIG. 4, paragraph [0036]).
As stated in MPEP 2141.01(a), Thies is analogous art as the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).  Thies is reasonably pertinent to the problem faced by the inventor, which is a light emitting laser located on one side of the folded flexible band.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the Horizontal Flexible Container Forming and Filling Machine as disclosed by Marti Roche, with “This laser beam device 35 comprises a laser beam source and one or more reflectors, by which the laser beam 39 can be reflected to the desired position on the web.” in (FIG. 4, paragraph [0036]) as taught by Thies.  Also, Thies teaches the motivation of the laser beam device that emits light for the purpose of cutting (Abstract) so using this structure in the Horizontal Flexible Container Forming and Filling Machine of Marti Roche would provide the motivation to utilize the laser beam device in Marti Roche’s Machine. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, B.).


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on (571) 270-5758.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUIS G DEL VALLE/             Examiner, Art Unit 4157                                                                                                                                                                                           
/Liesl C Baumann/Supervisory Patent Examiner, Art Unit 4157